Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 9 December 2020.  As directed by the Amendments, claims 1-2, 8-9, and 15-16 have been amended.  Claims 1-21 are pending in the application.

Response to Arguments
The Applicant’s arguments filed on 9 December 2020 have been fully considered, but are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6, 8-10, 13, and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., "Multi-Label Classification via Feature-aware Implicit Label Space Encoding," Proceedings of the 31st International Conference on Machine Learning, Beijing, China, 2014 (hereinafter “Lin”).

Regarding claim 1, Lin discloses A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for multi-label prediction, (Lin, pg. 8, Col. 1, ¶ 1, “All algorithms are conducted with Matlab on a server [corresponds to claimed “computing device” with “a communication platform connected to a network”] with an Intel Xeon E5620 CPU [corresponds to claimed “processor”] and 24G RAM [corresponds to claimed ”storage”]
the method comprising: generating a label space, wherein the label space is dimensionality reduced based on an initial label space via training; (Lin, pg. 1 Fig. 1, the “Low-dimension Latent Space” c is created from the higher-dimensional “Original Label Space” y via encoding process P.; Lin, pg. 1, Col. 2, ¶ 2, “As illustrated in Fig. 1, for LSDR [Label Space Dimension Reduction] each original high-dimensional label vector is encoded to a low-dimensional code vector in a latent space.”; Lin, Pg. 3, § 3.2, ¶ 1, “As mentioned previously, FaIE makes no assumptions concerning the encoding process P, and it directly learns [corresponds to claimed “via training”] a code matrix CNxL consisting of code vectors and a linear decoding matrix DL x K by decomposing the NxK as the product of both, i.e. Y ~ CD. [The system learns a reduced-dimensionality label space C, and simultaneously learns an encoding matrix D that converts from the higher-dimensionality original label space Y to the reduced-dimensionality space C.]

receiving a data point from a user; generating a first feature vector from the data point; (Lin, pg. 4, Col. 2, “Algorithm 1”, [Input includes a training set feature matrix Xtr and a test set training matrix Xts, each feature matrix composed of feature vectors for data points.]

projecting the first feature vector to the label space; (Lin, pg. 3, Col. 2, § 3.2.2, “Considering a linear projection r for the feature space and a dimension c of the latent space, i.e. a column of C, the correlation between features and c, i.e. rho(X,c), can be defined as follows: [equation 8]” [The feature vectors in X are projected on to the “Low-dimensional Latent Space” of Fig. 1, which corresponds to the claimed “label space”]

determining a first set of labels associated with the first feature vector from the label space; (Lin, Pg. 3, § 3.2, ¶ 1, “As mentioned previously, FaIE makes no assumptions concerning the encoding process P, and it directly learns a code matrix CNxL consisting of code vectors and a linear decoding matrix DL x K by decomposing the tagging matrix YNxK as the product of both, i.e. Y ~ CD. [The code vectors in low-dimensional latent space C represent low-dimensional labels for the data points]

converting the first set of labels to a second set of labels, of the initial label space; (Ibid. and Fig. 1, the decoding matrix D converts low-dimensional code vectors in C into vectors in the higher dimensional Original Label Space)

and providing the second set of labels to the user. (Lin, pg. 4, Col. 2, “Algorithm 1” “Output: Predicted tagging matrix Yts of test set” and line 7 “Yts = round(CtsD)” [The output Yts is the matrix of labels in the higher-dimensional Original Label Space for the data points in the feature matrix Xts])


Claims 8 and 15 recite similar limitations as claim 1, and are rejected under the same rationale as claim 1 above.

Regarding claim 2, Lin as applied to claim 1 above discloses [t]he method of claim 1.  Further, Lin discloses wherein generating the label space further comprises: obtaining a plurality of data samples from at least a knowledge base; (Lin, pg. 6, § 4.1 and Table 1, “To validate the proposed FaIE, we download three benchmark datasets in different domains with relatively large vocabularies from Mulan (Tsoumakas et al., 2011) for experiments, i.e. delicious, CAL500, and mediamill.) [Table 1 gives the domain, number of data points, number of labels, and number of features for each dataset]  

generating a plurality of feature vectors respectively associated with the plurality of data samples; (Lin, pg. 3, § 3.1 ¶ 1, “Given a set of N training instances [corresponds to claimed “plurality of data samples”] with corresponding labels {(xi, yi(}i=1 to N, where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance, multilabel classification is to learn the mapping F : X -> Y for predicting the label vector of any unseen instance based on its features, as illustrated in Fig. 1.) 

extracting one or more labels associated with the plurality of feature vectors; (Ibid., [The matrix Y is made up of the plurality of label vectors associated with the plurality of feature vectors]) 

generating a first label matrix based on the plurality of feature vectors and the one or more labels (Ibid., “where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance” [The “Original Label Space” matrix Y (corresponds to claimed “first label matrix”) is made up of K-dimensional label vectors for the plurality of data instances, where each element of each label vector is a 0 or a 1.]

transforming the first label matrix to a second label matrix; (Lin, Fig. 1, the encoding process converts from the Original Label Space (“first label matrix”) to the P, and it directly learns a code matrix CNxL consisting of code vectors and a linear decoding matrix DL x K by decomposing the tagging matrix YNxK as the product of both, i.e. Y ~ CD. [The system converts the tagging matrix Y to the low-dimensional space C and also learns the decoding matrix D which will later convert C back to Y.])

training one or more parameters associated with the second label matrix; (Lin, § 3.2.1, ¶ 1, “To improve the recoverability of the original label space, the difference between the tagging matrix Y and the recovered one using the code matrix C (corresponds to claimed “second label matrix”) and the decoding matrix D, denoted as Epsilon(Y,C,D), is expected to be minimized. [equation 3]) [Epsilon is the measure of the difference between the original high-dimensional label space Y and the lower-dimensional latent space C obtained when using a particular decoding matrix D.  The optimal form of D is found (i.e. “trained”) using equation 4 to minimize the difference Epsilon.  Both equations 3 and 4 depend on (i.e. are “associated with”) the lower-order matrix C.]

and generating the label space based on the second label matrix and the trained one or more parameters (Lin, pg. 1, Fig. 1, [The decoding step converts from the lower-dimensional space to the higher-dimensional space, using the decoding matrix D.  D is based on the lower-dimensionality latent space C])

Claims 9 and 16 recite similar limitations as claim 2 and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, Lin as applied to claim 2 above discloses [t]he method of claim 2.  Further, Lin discloses wherein each element of the first label matrix indicates a relation as to whether one of the plurality of features vectors is annotated by one of the one or more labels (Lin, pg. 3, § 3.1 ¶ 1, “Given a set of N training instances  with corresponding labels {(xi, yi(}i=1 to N, where xi is an element of X which is a subset of RF and yi is an element of Y which is a subset of {0,1}K are respectively the F-dimensional feature vector and K-dimensional label vector of the ith instance.” ” [The “Original Label Space” matrix Y (corresponds to claimed “first label matrix”) is a “tagging matrix” made up of K-dimensional label vectors for the plurality of data instances, where each element of each label vector is a 0 or a 1.]

Claims 10 and 17 recite similar limitations as claim 3 and are rejected under the same rationale as applied to claim 3 above.

Regarding claim 6, Lin as applied to claim 2 above discloses [t]he method of claim 2.  Further, Lin discloses wherein the first feature vector is projected to the label space using the one or more parameters associated with the second label matrix. (Lin, Fig. 1 showing decoding from Low-dimensionality Latent Space C to Original Label Space Y [corresponds to claimed “label space”]; Lin, equation (4) shows the decoding matrix D derived from manipulations including the low-dimensionality latent space C [corresponds to second label matrix])

Claim 13 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, 18, and 21 are rejected under 35 U.S.C. §103 as being unpatentable over Lin in view of Pacharawongsakda et al., "A Comparative Study on Single and Dual Space Reduction in Multi-label Classification," Proceedings of KICSS '2013, pp. 473-484, 2013, hereinafter “Pacharawongsakda” (previously cited).

Regarding claim 4, Lin as applied to claim 2 above discloses [t]he method of claim 2.  
wherein transforming the first label matrix to a second label matrix further comprises: performing dimensionality reduction on the first label matrix based on random projection wherein a first dimension of the first label matrix representing a number of labels is reduced to a pre-determined value in the second label matrix.
Pacharawongsakda teaches wherein transforming the first label matrix to a second label matrix further comprises: performing dimensionality reduction on the first label matrix based on random projection (Pacharawongsakda, p. 476, ¶ 2, to address a sparseness problem occurring in the label space, the Compressive Sensing technique can be used to encode (i.e. dimensionally reduce) the label space by creating a small number of linear random projections) 
wherein a first dimension of the first label matrix representing a number of labels is reduced to a pre-determined value in the second label matrix. (Pacharawongsakda, pg. 480, Algorithm 1, the inputs to the algorithm include a chosen dimensionality reduction method, as well as the desired reduced number of labels K to generate in the label subspace)
Pacharawongsakda is analogous art, as it is in the field of multi-label prediction using dimensionality reduction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the random projection of Pacharawongsakda into the dimensionality reduction of Lin, the benefit being that reducing the number of dimensions improves efficiency, as cited by Pacharawongsakda  on pg. 476, ¶ 2, “to improve efficiency of multi-label classification, Hsu et al. [2] posed a 

Claims 11 and 18 recite similar limitations as claim 4 and are rejected under the same rationale as applied to claim 4 above.

Regarding claim 21, Lin as applied to claim 1 above discloses [t]he method of claim 1.  
Lin does not disclose further comprising: automatically tagging a document with the determined first set of labels; and providing the tagged document to the user.
Pacharawongsakda teaches further comprising: automatically tagging a document with the determined first set of labels; and providing the tagged document to the user. (Pacharawongsakda, pg. 480, Algorithm 1, the output of the algorithm is the predicted label matrix Ŷ for the test object Xt; Pacharawongsakda, pg. 474, § 2 “Definition of Multi-label Classification Task,”, lines 3-4, “Let D = {(x1, y1), (x2, y2), ..., (xN, yN)} is a set of N objects (e.g., documents, images, etc.) in a training dataset.; Pacharawongsakda, pg. 475, lines 4-7, “In general, two main phases are exploited in a multi-label classification problem: (1) model training phase and (2) classification phase. The goal of the model training phase is to build a classification model that can predict the label vector yt for a new object with the feature vector xt.” 


Claims 5, 7, 12, 14, and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Lin in view of Qian et al., “Semi-Supervised Dimension Reduction for Multi-label Classification,” Proceedings of the Twenty-Fourth AAAI Conference on Artificial Intelligence (AAAI-10) (2010), hereinafter “Qian” (previously cited).

Regarding claim 5, Lin as applied to claim 2 above teaches [t]he method of claim 2.  
Lin does not disclose wherein the one or more parameters associated with the second label matrix is trained by a least square regression model. 
Qian teaches wherein the one or more parameters associated with the second label matrix is trained by a least square regression model (Qian, pg. 571 "Learning Weight Matrix" section: The label matrix F is used to solve for (teach) the weight matrix W using a least squares problem in closed form.
Qian is analogous art, as it is in the field of multi-label prediction.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dimension reduction and parameter tuning of Lin with the least squares regression method of Qian, as it represents the use of the known mathematical method of least squares regression to achieve predictable results.

Claims 12 and 19 recite similar limitations as claim 5 and are rejected under the same rationale as applied to claim 5 above.

Regarding claim 7, Lin as applied to claim 1 above discloses [t]he method of claim 1.  
Lin does not disclose wherein determining a first set of labels associated with the first feature vector from the label space further comprises: selecting a pre-determined number of candidates from the label space using k-nearest neighbor learning; computing an empirical distribution for each of the pre-determined number of candidates; and determining the first set of labels based on the computed empirical distributions 
Qian teaches wherein determining a first set of labels associated with the first feature vector from the label space further comprises: selecting a pre-determined number of candidates from the label space using k-nearest neighbor learning; (Qian, Pg. 571, "Label Inference" section:  The goal is to fill in the label matrix F based on the weight matrix W.  “Each predicted label vector of a data point is actually the weighted linear combination of its k nearest neighbors' label vectors”) 
computing an empirical distribution for each of the pre-determined number of candidates; (Qian, Pg. 571 "Learning Weight Matrix" section: the k nearest neighbor candidates are used to compute the optimal weight matrix W.  Each entry in the matrix W determines how strongly the corresponding label contributes to filling in missing i.e. the weight matrix describes an empirical distribution of the strength of each cell in the data point/label matrix.) 
and determining the first set of labels based on the computed empirical distributions (Qian, Pg. 571, "Label Inference" section: “labeled data points propagate their labels along the weighted edges of the kNN graph to their neighbors, until each data vector row in classification matrix F has its missing labels filled in.”)
It would have been obvious to one of ordinary skill in the art to incorporate the k-nearest neighbor comparison of Qian with the label inference of Lin, the benefit being that exploiting the correlations between multiple labels and locating the intrinsic geometric relations between data points provides useful information both for dimension reduction and label inference, as cited by Qian, pg. 570, Col. 1, lines 17-25, “This tells us that incorporating the correlations between multiple labels is the key for multi-label inference. In this work, we propose a general-purpose joint learning framework called SSDR-MC. We exploit reconstruction error as the criterion to measure how well a data point is represented by its nearest neighbors, which will lead us to locate the intrinsic geometric relations between data points, and provide helpful information for both dimension reduction and label inference.”

Claims 14 and 20 recite similar limitations as claim 7 and are rejected under the same rationale as applied to claim 7 above.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126